[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
In this case the plaintiff was injured while operating her vehicle on Route 82, a state highway within the City of Norwich. She claims the highway was defective because a manhole cover was raised above the surface of the highway. Her car struck it causing her injuries.
Since the parties agree Route 82 is a state highway, there is no duty on the part of the City of Norwich to maintain it.
The next claim of the plaintiff is that a provision CT Page 4412 in the city charter, Chapter XII, section 15 of the Norwich City Charter states in relevant part that where the city uses the ground under any road to maintain utilities, it shall cause the surface to be restored to its usual condition. The plaintiff claims this provision makes the city liable for the defect on Route 82.
The Court holds that the city cannot be held liable in negligence where an automobile strikes a manhole cover within the limits of a state highway, even though a city charter provision requires the city to restore the surface of the highway to its usual condition. A city charter provision cannot create any additional liability beyond that available under section 13a-149. Roman v. Stamford, 211 Conn. 396
(1989).
The Court also agrees with the defendant city that the charter provision applies only to "city streets" and would not in any event apply to a state highway as in this case.
The motion for summary judgment is therefore granted as to the defendant City of Norwich.
HURLEY, J.